Appellant is a sex offender who was convicted in South
                Carolina in 2000. After serving twelve months in prison, appellant
                completed two years of supervised release in California. Thereafter,
                appellant moved to Nevada, registered as a sex offender, and was
                categorized as a Tier-I offender under Nevada's previous registration
                scheme. With the enactment of A.B. 579, respondent Nevada Department
                of Public Safety (DPS) sent appellant a letter notifying him that he would
                be reclassified as a Tier-II offender under the new statute and, therefore,
                would be subject to stricter registration and reporting requirements.
                            Respondent's notification prompted appellant to file a
                complaint seeking injunctive relief based on his allegation that A.B. 579 is
                unconstitutional as applied to him. Concurrent with filing his complaint,
                appellant filed an application for a temporary restraining order and
                preliminary injunction of the enforcement of A.B. 579. The district court
                subsequently issued the requested preliminary injunction.
                            While appellant's case was pending in state court, the United
                States District Court for the District of Nevada permanently enjoined the
                enforcement of A.B. 579. See ACLU v. Masto, 719 F. Supp. 2d 1258, 1260
                (D. Nev. 2008), rev'd in part, appeal dismissed in part sub nom., 670 F.3d
                1046 (9th Cir. 2012). The parties in the instant case agreed that the state
                court's injunction would remain in effect and that their case would be
                stayed until the final disposition of the federal proceedings. The United
                States Court of Appeals for the Ninth Circuit reversed the federal district
                court's decision in 2012.   See ACLU v. Masto,    670 F.3d 1046 (9th Cir.
                2012). One year later, this court rejected a juvenile sex offender's due
                process and ex post facto challenges to A.B. 579. Logan D., 129 Nev.
                306 P.3d 369 (2013).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                             Based on the recent Nevada Supreme Court and Ninth Circuit
                 decisions, respondent filed a brief in support of dissolving the state district
                 court's existing preliminary injunction prohibiting the enforcement of A.B.
                 579. In response, appellant filed a brief opposing respondent's request and
                 seeking a permanent injunction of the enforcement of A.B. 579. The
                 district court dissolved the existing preliminary injunction and denied
                 appellant's request for a permanent injunction, concluding that appellant
                 could not show a reasonable likelihood of success on the merits.

                                                 DISCUSSION

                             We review a district court's decision regarding the issuance or
                 dissolution of a preliminary injunction for abuse of discretion.    See Finkel
                 v. Cashman Pron., Inc., 128 Nev. „ 270 P.3d 1259, 1262 (2012).
                 Accordingly, this court will reverse such a decision if based on an incorrect
                 legal standard or clearly erroneous finding of fact.     Boulder Oaks Cmty.
                 Ass'n v. B & J Andrews Enters., 125 Nev. 397, 403, 215 P.3d 27, 31 (2009).
                 Questions of law within this context, however, are reviewed de novo. Id.
                             "A preliminary injunction is available when the moving party
                 can demonstrate that the nonmoving party's conduct, if allowed to
                 continue, will cause irreparable harm for which compensatory relief is
                 inadequate and that the moving party has a reasonable likelihood of
                 success on the merits."'   Id. Because statutes are presumed to be valid,


                       'Appellant fails to cogently challenge the portion of the district
                 court's order denying his request for a permanent injunction, and
                 therefore, we need not address that issue. See Maresca v. State, 103 Nev.
                 669, 673, 748 P.2d 3, 6 (1987); see also NRAP 28(a)(9). Nevertheless, we
                 note that our analysis supports the district court's decision to deny the
                 permanent injunction.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                 appellant also bears the burden of clearly showing that A.B. 579 is
                 unconstitutional. Martinez v. Maruszczak, 123 Nev. 433, 448-49, 168 P.3d
                 720, 730 (2007). With these standards in mind, we now consider
                 appellant's challenge to the district court's dissolution of the preliminary
                 injunction of A.B. 579 by considering his general assertions that, as
                 applied to him, the law violates the Due Process, Ex Post Facto, and
                 Double Jeopardy Clauses of the United States and Nevada Constitutions.
                 Procedural Due Process
                             In Logan D., we found that "A.B. 579 imposes registration and
                 community notification requirements on all juveniles age 14 and older who
                 are adjudicated for certain crimes; no additional facts are relevant to the
                 statutory scheme." 129 Nev. at , 306 P.3d at 379. We then held that,
                 even assuming A.B. 579 infringed on a liberty interest, the statute did not
                 violate a juvenile defendant's procedural due process because he "is not
                 entitled to procedural due process to prove a fact that is irrelevant under
                 the statute." Id. (citing Conn. Dep't of Pub. Safety v. Doe, 538 U.S. 1, 7
                 (2003)) (additional citations omitted). This reasoning was not limited to
                 juvenile sex offenders and, despite appellant's appeal to the contrary, we
                 have never interpreted Nevada's Procedural Due Process Clause, Nev.
                 Const. art. 1 § 8(5), to provide any more protection than its federal
                 counterpart. We therefore conclude that the implementation of A.B. 579
                 would not violate appellant's procedural due process rights under the
                 United States or Nevada Constitutions.




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e
                 Inalienable Rights
                                Although appellant's complaint suggests otherwise, the United
                 States Constitution does not contain an Inalienable Rights Clause. 2
                 Nevada's Constitution, however, provides that "[a]1l men are by Nature
                 free and equal and have certain inalienable rights among which are those
                 of enjoying and defending life and liberty; Acquiring, Possessing and
                 Protecting property and pursuing and obtaining safety and happiness[d"
                 Art. 1, § 1.
                                We have regularly refused to address constitutional claims
                 under Article 1, section 1, of the Nevada Constitution that lack sufficient
                 argument and authority. See Rogers v. State, 101 Nev. 457, 465, 705 P.2d
                 664, 669-70 (1985) (refusing to consider a criminal defendant's
                 unsupported argument that the death penalty violated Article 1, section 1
                 of the Nevada Constitution); Atteberry v. State, 84 Nev. 213, 218, 438 P.2d
                 789, 791 (1968) (rejecting the argument that the Registration of Convicted
                 Persons Act violated Article 1, section 1 of the Nevada Constitution
                 because appellant failed to demonstrate by authority or argument how his
                 constitutional rights were violated). While we can dismiss appellant's
                 unsubstantiated assertion under Rogers and Atteberry, we nevertheless
                 conclude that the assertion, even if properly made, lacks merit.         See
                 Norman v. City of Las Vegas,      64 Nev. 38, 39-56, 177 P.2d 442, 443-451
                 (1947) (concluding that the right to privacy is not absolute and that

                       2 We assume that appellant was actually referring to his substantive
                 due process rights under the United States Constitution, arguing that
                 A.B. 579 violated those rights. That argument, however, lacks merit
                 because A.B. 579 does not implicate a fundamental right and survives
                 rational basis scrutiny. See Logan D., 129 Nev. at , 306 P.3d at 377-79.



SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e
                 limitations on said right do not automatically violate Nevada's
                 constitutional guarantees of life, liberty, and the pursuit of happiness
                 under Article 1, section 1, of the Nevada Constitution).
                 Ex Post Facto
                             The United States Constitution provides that no "ex post facto
                 Law shall be passed" by either the United States Legislature or an
                 individual state's legislature. Art. 1, §§ 9-10. Similarly, Nevada's
                 Constitution provides that "[il]° . . ex post facto law . . . shall ever be
                 passed." Art. 1, § 15. As inferable from our analysis in Logan D., the
                 Nevada Constitution's Ex Post Facto Clause provides the same protection
                 as the United States Constitution's corresponding clause.      See 129 Nev. at
                    , 306 P.3d at 382-88 (mirroring the United States Supreme Court's
                 constitutional analysis of ex post facto issues when addressing an ex post
                 facto challenge under both the United States and Nevada Constitutions).
                             In Logan D., we held "that retroactive application of A.B. 579
                 to juvenile sex offenders does not violate the Ex Post Facto Clauses of the
                 United States and Nevada Constitutions." 129 Nev. at             , 306 P.3d at
                 388.    In reaching this conclusion, we first determined that the
                 Legislature's intent in passing A.B. 579 was nonpunitive.       Id. at      306
                 P.3d at 382. We then analyzed the seven factors used to determine
                 whether the effects of a nonpunitive civil regulatory scheme are
                 sufficiently punitive to negate the State's intention to deem it civil.   Id. at
                 382-88 (internal quotations omitted). Following this analysis we
                 determined that the effects of A.B. 579 were not so punitive as to negate
                 the Legislature's intent to deem the act civil. Id. at 306 P.3d at 388.
                 Because appellant has provided no convincing evidence that our decision



SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    e
                  in Logan D. regarding the Ex Post Facto Clause merits a different outcome
                  when A.B. 579 is applied to his circumstances, we reject his argument.
                  Double Jeopardy
                              No person shall "be subject for the same offense to be twice put
                                                        )1
                  in jeopardy of life or limb                    U.S. Const. amend. V. Nevada's
                  Constitution likewise provides that Inio person shall be subject to be
                  twice put in jeopardy for the same offense . . . ." Nev. Const. art. 1 § 8(1).
                  When assessing an alleged violation of the Double Jeopardy Clause in
                  these circumstances, we apply the same two-step threshold analysis that
                  we used for appellant's ex post facto challenge to determine whether a
                  punishment is criminal and double jeopardy can apply.            See ACLU v.
                  Masto, 670 F.3d at 1053 (citing Smith v. Doe, 538 U.S. 84, 92 (2003)).
                  Because we have determined that A.B. 579 is a civil act as applied to
                  appellant, we reject his double jeopardy challenge.
                              Our analysis shows that appellant did not and could not meet
                  his burden of clearly demonstrating that A.B. 579 is unconstitutional as
                  applied to him and, thus, could not show a reasonable likelihood of success
                  on the merits to maintain his preliminary injunction. Accordingly, we
                  conclude that the district court did not abuse its discretion by dissolving
                  the injunction.




SUPREME COURT
        OF
     NEVADA
                                                             7
(0) 1947A    )e
                                    We therefore ORDER the judgment of the district court
                   AFFIRMED.




                                                         16.4,9" , C.J.
                                              Hardesty


                   I ei}t _51 ov_
                   Parraguirre


                                                J.
                   Saitta                                    Gibbons




                   cc:   Hon. Rob Bare, District Judge
                         Chesnoff & Schonfeld
                         Attorney General/Transportation Division/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
          OF
      NEVADA
                                                         8
(:11) 1947A    e
                 CHERRY, J., dissenting:
                             I respectfully dissent for the same reasoning set forth in my
                 dissent in State v. Eighth Judicial Dist. Court (Logan D.), 129 Nev.        ,
                    , 306 P.3d 369, 390-92 (2013) (Cherry, J. dissenting).




                                                                                 J.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e